Citation Nr: 1634925	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant filed a timely substantive appeal as to a November 2009 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to February 1946.  He died in February 1998.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which found that the Appellant had not submitted a timely VA Form 9 after a June 2010 statement of the case (SOC).  

Following the RO's most recent adjudication of the case in a September 2011 SOC, the Appellant submitted additional medical evidence in April 2015.  The record does not show that the Appellant submitted a waiver of initial RO review for this evidence.  Earlier, the Appellant submitted additional evidence with a waiver of RO jurisdiction in January 2013, but that waiver pertained only to the evidence she submitted at that time.  A waiver is not needed here, however, because the records received in April 2015 are not relevant to the legal question in this appeal concerning the timeliness of the substantive appeal.  See 38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

The Appellant filed a substantive appeal in January 2011, which was greater than 60 days from the June 2010 date the RO mailed the Appellant the SOC and not within the remainder of the one-year period from the December 2009 date of mailing of the November 2009 rating decision




CONCLUSION OF LAW

A timely appeal was not received following issuance of a November 2009 rating decision and June 2010 SOC.  38 U.S.C.A. § 5104, 7105 (West 2014); 38 U.S.C.A. §§ 3.103, 3.156, 19.32, 20.200, 20.300, 20.302, 20.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant in this case filed a VA Form 9 in January 2011 after an SOC was issued in June 2010.  The RO found that this VA Form 9 was not timely.  The Appellant has perfected an appeal as to the timeliness of the appeal.  

A.  Applicable Law

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board cannot raise a timeliness objection if, for instance, the RO had, for more than five years, treated the Veteran's claim as timely appealed and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  Id.  

B.  Discussion

In this case, the Board must find that the Appellant's substantive appeal was not timely filed.  

A rating decision was issued in November 2009 denying the claim.  Notification was mailed to the Appellant in December 2009.  She filed a timely NOD in February 2010, after which the RO issued an SOC on June 14, 2010.  The Appellant filed a VA Form 9 in January 2011.  The VA Form 9 was signed by the Appellant on January 24, 2011, and received by VA on January 27, 2011.  This was a period of 231 days.  

The Appellant did not file a request for an extension of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  Since that time, the RO has not treated the Appellant's claim as timely appealed and certified the issue to the Board.  See Percy, 23 Vet. App. at 45.  

Because the January 2011 substantive appeal was not received within 60 days from the June 2010 date the RO mailed a claimant the SOC or within the remainder of the one-year period from the December 2009 date of mailing of the November 2009 rating decision, the Board cannot find that the substantive appeal was timely filed.  

As a final note, the Appellant submitted copies of military personnel records with her VA Form 9.  Those records pertained to the dates and nature of the Veteran's service, which were not facts in dispute.  See 38 C.F.R. § 3.156(c).  Subsequently, she submitted further military personnel records in January 2013.  Those records also pertained to the nature and dates of the Veteran's service during World War II, which were not a material issue of fact in dispute in the Appellant's claim for VA death benefits.  (The material issue of fact as to that underlying claim concerned whether the Veteran's service-connected gunshot wound caused or contributed to his death.)  Thus, reconsideration of the claim under 38 C.F.R. § 3.156(c) is not in order.  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014); see also Emerson v. McDonald, No. 14-2968, 2016 WL 4246995, at *6 (Vet. App. Aug. 10, 2016).  

Because a timely substantive appeal was not filed, and because there is no other basis for reconsideration of the claim, the instant appeal must be denied.  Because the law is dispositive of the issue, and because the facts are not in dispute, the VCAA is not applicable.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

The appeal as to the issue of timeliness of the Substantive Appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


